SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the three months ended March 31, 2010 Management Discussion and Analysis of Financial Position and Operating Results We are a silver resource company that has assembled a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.With the Pirquitas mine reaching production status in December 2009, we are now focused on operating, optimizing, and producing silver from our Pirquitas mine and on advancing our other principal projects, including San Luis, Pitarrilla, Diablillos, Snowfield, Brucejack and San Agustin projects.In aggregate, we own what we believe to be the largest in-ground silver resource of any publicly-traded primary silver company.Certain of our projects also contain significant gold resources. We may monetize certain of our other assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the three months ended March 31, 2010 and 2009 is prepared as of May 10, 2010 and is intended to supplement the unaudited interim consolidated financial statements for the three months ended March 31, 2010, and the related notes thereto, prepared in accordance with Canadian generally accepted accounting principles (GAAP).This MD&A should also be read in conjunction with the audited consolidated financial statements, and the related notes thereto, and in conjunction with the MD&A for the year ended December 31, 2009 prepared in accordance with Canadian GAAP; and the most recent Form 20-F on file with the US Securities and Exchange Commission and Canadian provincial securities regulatory authorities.All dollar amounts referred to in this MD&A are expressed in U.S. dollars except where indicated otherwise.We direct investors to the section “Risks and Uncertainties” and to page 22 for a cautionary statement on forward-looking information and non-GAAP financial performance measures included within this MD&A. Additional information relating to us is available free of charge on the System for Electronic Document Analysis and Retrieval (SEDAR) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. FIRST QUARTER HIGHLIGHTS AND SIGNIFICANT EVENTS · We produced a total of 609,258 ounces of silver and sold 906,936 ounces. · Net loss of $7.6 million (March 31, 2009 - $2.6 million) or $0.10per share (March 31, 2009 - $0.04 per share). · Loss from mine operations of $16.7 million comprising: o Revenue of $11.5 million; and o Cost of sales of $28.2 million, including $7.8 million in non-cash depletion, depreciation and amortization. · We closed a public share offering of 6,729,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $114.4 million.After deducting underwriting fees and expenses, net proceeds were approximately $108.0 million. · We sold the Silvertip project for total consideration of $15.0 million for an after tax gain of $13.1million. · We incurred exploration expenditures of $7.4 million (March 31, 2009 - $3.1 million) to advance our other key properties during the year.Significant expenditures included: o $3.1 million at the San Luis Project in Peru (March 31, 2009 - $0.8 million); o $1.8 million at the Pitarrilla Project in Mexico (March 31, 2009 - $1.4 million); and o $0.9 million at the Snowfield Project in Canada (March 31, 2009 - $0.1 million). NON-GAAP FINANCIAL AND OPERATING PERFORMANCE MEASURES (thousands of dollars, except production data and per share amounts) We use the non-GAAP measures of cash production cost per ounce of silver, cash operating cost per ounce of silver and total cost per ounce of silver to manage and evaluate operating performance.Although these measures are widely reported in the silver mining industry as benchmarks for performance, they do not have a standardized meaning and are non-GAAP measures.We believe that these measures, in addition to GAAP measures, will be used by investors to evaluate our performance and future ability to generate cash flows. The following table sets forth selected financial and operating data from our consolidated financial statements and should be read in conjunction with those statements: Q1(1) Production Data (2) Tonnes milled Silver head grade (grams/tonne) Silver recoveries 53.2% Silver produced (ounces) Silver sold (ounces) Revenues (3) Average realized silver price (per ounce) Average London spot silver price (per ounce) Cash cost per ounce of silver (4) Cash production cost Cash operating cost Total cost We entered production at our Pirquitas mine in Argentina on December 1, 2009.As a result, comparatives for the first quarter of 2009are not applicable. We processed primarily transitional ore during the first quarter of 2010 and began processing sulphide ore in April 2010. Revenues are reported net of deductions, treatment and refining charges. The calculation of cash production cost, cash operating cost and total cost per ounce of silver is net of by-product sales revenue of $209,000.We use cash costs per ounce of silver, a non-GAAP measure, to manage and evaluate operating performance at our Pirquitas mine.See page 23, "Non-GAAP Financial Performance Measures". 2 The following table provides a reconciliation to cost of sales, as reported in our Consolidated Statement of Earnings (Loss): Cash and Total Cost per Ounce Reconciliation Three months ended March 31, 2010 $/oz. Cost of sales per consolidated financial statements Inventory adjustments Cash production costs (1) Deductions, treatment and refining charges Royalties and export taxes Cash operating costs Depletion, depreciation and amortization Depletion, depreciation and amortization in inventory adjustments Total costs Silver production (ounces) Cash production costs are defined as direct costs incurred at the Pirquitas mine site. REVIEW OF OPERATIONS Pirquitas Mine, Argentina We successfully achieved production at our Pirquitas mine in Argentina on December 1, 2009 on completion of the operational commissioning and testing phase.As expected, we completed processing oxide ores in December and, in the first quarter,ramped up introduction of transitional ore to the plant.During the first quarter, we processed 276,375 tonnes of transitional ore at an average milling rate of 3,070 tonnes per day compared to 110,767 tonnes of oxide ore at 3,573 tonnes per day in December.During the quarter, we experienced a tertiary crusher screen failure, which was successfully repaired in March.The transitional ore contained silver head grades of 129 grams/tonne and achieved recoveries of 53.2%, compared to oxide ores containing silver head grades of 262 grams/tonne and recoveries of 58.4% in December 2009.The Pirquitas Mine produced 609,258 ounces of silver during the first quarter 2010 at a cash production cost per ounce of $29.32.Including deductions, treatment and refining charges, inventory adjustments, and royalties and export taxes, total cash operating cost per ounce is $36.61. This compares to 545,600 ounces of silver produced during December 2009 at a cash production cost per ounce of $8.99 and total cash operating cost per ounce of $16.57.The recoveries of the transitional ore were challenging but also very beneficial as significant metallurgical testing has been completed on our sulphide ores.This has enabled us to optimize the mix of reagents to improve the quality and consistency of silver concentrates produced. Open pit mining continues to operate very well, during the first quarter we mined 3,876,000 tonnes or 43,000 tonnes per day similar to the 2009 mining rate when 14.3million tonnes of material was mined. During the month of April 2010, the mill started to process transitional and sulphide ore with 111,799 tonnes of transitional and sulphide ore processed at an average silver grade of 252 grams per tonne to produce 535,400 ounces of silver. Current mining activity has exposed transitional and sulphide ore, which was introduced to the mill late in the first quarter and we expect to process the sulphide ore at full capacity towards the end of the second quarter of 2010, during the first quarter significant progress was made with the metallurgical recovery of the sulphide ore.At quarter’s end we began encountering zinc in the mined ore, and we are now optimizing our current circuit to produce a saleable zinc concentrate by the end of the second quarter.Significant progress was made with the metallurgy of the transitional and sulphide ore during the first quarter, culminating in the opportunity to commence production of zinc concentrates from the installed flotation facility.We will begin producing zinc concentrates in the second quarter available for market in the third quarter.The tin circuit is commissioned and will be operated when suitable material is available.Due to the lower tin grades in the initial levels of the mine, tin production is now estimated at 800,000 pounds for 2010 compared to the previous estimate of 2 million pounds. 3 We expect production for the full year of 2010 to be seven million ounces of silver at an average cash production cost of $10.00 per ounce of silver (net of by-product credits) and $14.00 per ounce total cash operating costs including royalties and taxes.Both the average cash production and cash operating cost per ounce have increased $1 per ounce of silver due to the estimated reduction of tin revenue.Please refer to the cautionary note regarding forward-looking statements and non-GAAP financial performance measures contained in this MD&A. The Pirquitas project has a fiscal stability agreement with the government of Argentina dating from 1998. In 2002, the government of Argentina implemented an export duty on concentrates that did not apply to companies with pre-existing fiscal stability agreements.In December 2007 the National Customs Authority of Argentina levied an export duty of 10% on concentrates for projects with fiscal stability agreements predating 2002. We have been advised that the project is subject to this export duty despite our rights under our fiscal stability agreement from 1998. The legality of the export duty has been challenged and is currently under review by the court in Argentina.We are reviewing our rights with legal counsel while we pay this export duty under protest. REVIEW OF PROJECTS San Luis, Peru The San Luis Joint Venture Project is located in Ancash, Peru.A feasibility study on placing the project into production has been completed.The feasibility study estimates an internal rate of return of 26.5% and a net present value discounted at 5% of $39.2 million at base case prices of $800/ounce gold and $12.50/ounce silver. Capital expenditures are estimated to be US$90.4 million (+/- 15%) for a 400 tonne/day underground mine with average annual production of 78,000 ounces of gold and 1.86 million ounces of silver over its 3.5 year mine life.The base case financial summary assumes recovered gold production of 270,031 ounces and silver production of 6,454,810 ounces over the life of the mine and operating cost for the mine is estimated at $160.83/tonne of ore processed. With the completion of the feasibility study, we have now vested a 70% interest in the San Luis Joint Venture.The joint venture will meet to consider and approve the feasibility study no sooner than 3 months and no later than 6 months.We have the right to increase our interest to 80% by placing the San Luis project in production. The remaining joint venture interest is held by Esperanza Silver Corporation. The joint venture is currently negotiating long-term land access agreements for the project. Pitarrilla, Mexico The Pitarrilla Project is located in Durango, Mexico.During the first quarter of 2010 the company initiated a feasibility study for the underground component of the Breccia Ridge Zone, the potential first phase of a staged underground and open pit development of Pitarrilla.The study is expected to be completed during the fourth quarter of 2010. Based on the pre-feasibility study, the underground component of Breccia Ridge now contains probable silver reserves of 91.7 million ounces.Early indications are that this number will improve as the feasibility study progresses.The Breccia Ridge Zone, containing 63% of Pitarrilla’s total silver resource of 643.6 million ounces of measured and indicated silver resources and 82.3 million ounces of inferred silver resources, is the main focus of current project activities and is one of five zones of mineralization identified to date on the property. 4 As presented in the pre-feasibility study, the underground project is expected to have a 12-year mine life, mining 4,000tonnes per day and producing approximately 7 million ounces of silver per year.Capital costs are projected at $277 million with average operating costs of $33.81 per tonne.Recoveries vary by rock type with expected weighted average recoveries of 88.4% for silver, 93.2% for zinc and 89.6% for lead. Ore processing will produce two concentrates: lead and zinc with silver contained in the lead concentrate. Pitarrilla is 100%-owned by Silver Standard and is among the largest silver discoveries in the last decade. Diablillos, Argentina The Diablillos silver-gold project is located 275 kilometers south of the Pirquitas Mine in northwestern Argentina.The indicated resources now total 640,000 ounces of gold and 77.1 million ounces of silver, in addition to inferred resources totaling 187,000 ounces of gold and 6.3 million ounces of silver.These resources are based on a $10 recovered metal values cutoff, and the following metal prices and recoveries: gold ($700/oz, 65%); and silver ($11.00, 40%).In addition, a preliminary metallurgical program to assess the heap leaching characteristics of the mineralization at Diablillos was completed. Engineering studies are currently underway to determine the optimal method of mining the deposit: underground or open pit.On completion of these studies, a preliminary economic assessment will be completed to test the potential economics of the project.Depending on the results of the preliminary economic assessment, a preliminary feasibility study will be undertaken. Snowfield, Canada The Snowfield Project is located in northwestern British Columbia, Canada.This season’s exploration program will include an 18,000-meter drill program primarily focused on expanding the project’s known gold resource, which was substantially increased in December 2009. The Snowfield project currently hosts measured and indicated gold resources of 19.77 million ounces and inferred gold resources of 10.05 million ounces, along with resources in copper, silver, and molybdenum.Geotechnical and large diameter drilling for advanced metallurgical studies are planned to be included as part of the drill program. Preliminary environmental and geotechnical investigations will be carried out at the proposed mill tailings locations. These areas are being defined in a NI 43-101 compliant Preliminary Assessment, which is expected to be completed this quarter. Brucejack, Canada A 24,000-meter drill program is being planned for the Brucejack Project, which borders to the south of the Snowfield Project in British Columbia, Canada.One goal of the drilling is the expansion of the newly-discovered Bridge Zone, which geologic interpretation suggests may have the potential to be a gold-copper-molybdenum porphyry similar to the Snowfield Project six kilometers to the north. Other drill targets include the continued testing for expansion of the high-grade Galena Hill and West Zones, and new areas which have been defined by surface sampling and mapping. In the 2009 drill program at Galena Hill, holeSU-12 intersected 1.5 meters of 16.9 kilograms of gold and 8.7 kilograms of silver per tonne. The Brucejack Project currently hosts measured and indicated resources of 4.04 million ounces of gold and 65.4 million ounces of silver and inferred resources of 4.87 million ounces of gold and 71.5 million ounces of silver. 5 San Agustin, Mexico The San Agustin project hosts indicated resources of 1.59 million ounces of gold and 47.9 million ounces of silver and inferred resources of 1.06 million ounces of gold and 37.0 million ounces of silver.A comprehensive geophysical program is underway to test for the source of the known mineralization at depth which modeling suggests may be potentially high-grade and breccia-hosted. A 6,000-meter drill program is planned in Q3 to follow up the results from the surveys and to test areas of known mineralization.We have completed an internal study to evaluate the heap leach potential for processing the oxide mineralization at San Agustin. The results to date have been encouraging, and some of the planned drilling will target expansion of the near surface oxides resources. Metallurgical studies are currently ongoing. Berenguela, Peru Preliminary geophysical surveys for the Berenguela project in Peru were conducted in 2009 to begin testing at depth for the potential source of the silver-copper-zinc resource at surface.This survey generated a number of geophysical anomalies that have been followed up by an extensive program of detailed geophysical test work, including deep penetrating IP, magnetic, and gravity surveys. This geophysical work will be followed up with a 5,000-meter drill program scheduled to commence at the end of May. A number of intrusive types and new areas of silver-copper-zinc mineralization have been identified on surface. The source of the surface mineralization is currently interpreted to be replacement mantos and breccias either structurally hosted or associated along the margins of felsic intrusives. Challacollo, Chile A geophysical program of airborne magnetic and EM surveys, as well as targeted deep penetrating IP surveys and CSAMT ground surveys, is planned to commence in July. Anomalies defined by this work will be followed up with a 5,000-meter drill program in Q4. The silver mineralization defined in the current project resource is structurally hosted in highly altered felsic volcanics overlaying Cretaceous sediments. The geologic environment underlying the known mineralization at Challacollo has been interpreted to strongly resemble that of the Pitarrilla deposit in Mexico. The project also has significant copper porphyry potential. As such, the proposed drill program will target polymetallic sulphide mineralization associated with felsic intrusive as well as copper porphyry mineralization. Review of Quarterly Financial Results For the quarter ended March 31, 2010, we recorded a net loss of $7,637,000 ($0.10 per share) compared to a net loss of $2,598,000 ($0.04 per share) in the first quarter of 2009.The following is a summary and discussion on the various components of income and expenses recorded during the quarter compared to the same quarter in the prior year: Three Months Ended March 31 Revenue - Cost of sales - Depletion, depreciation and amortization - Loss from mine operations - 6 During the first quarter of 2010, we recorded sales revenue of $11,531,000 on sales of 3,093 tonnes of silver concentrate containing 906,936 ounces of silver.We entered production at our Pirquitas mine on December 1, 2009 and as a result, operating results are not applicable to the first quarter of 2009. Cost of sales related to concentrate sold during the quarter was $28,235,000, including non-cash depletion, depreciation and amortization for the period of $7,788,000.Total inventory impairment for the three months ended March 31, 2010 included in cost of sales was $13,547,000.Inventory impairment was attributed to our total cost per ounce of silver produced exceeding our average realized silver price during the first quarter.We expect the total cost per ounce of silver to decline as we complete our transition from processing transitional ore to sulphide ore commencing in the second quarter. Three Months Ended March 31 General and administration Stock-based compensation Property examination and exploration 2 Reclamation and accretion 78 General and administration expenses during the three months ended March 31, 2010 were $5,314,000 compared to $2,093,000 during the three months ended March 31, 2009.The increase in general and administrative expenses was the result of severance benefits, recruiting costs and bonuses paid during the first quarter of 2010. Stock-based compensation expense during the quarter was $2,027,000 compared to $1,914,000 in the same quarter of 2009.Stock-based compensation expense is recognized over the vesting period of the options granted and was consistent in the first quarter of 2010 as compared to the first quarter of 2009.The small increase compared to the prior year was due to additional options awarded in December 2009. Reclamation and accretion expense was $399,000 during the quarter compared to $78,000 in the same period of the prior year.The increase over the prior year is mainly attributed to higher accretion expense for the Pirquitas mine subsequent to an upward revision of the reclamation liability estimate for Pirquitas in December 2009. Three Months Ended March 31 Investment income Foreign exchange loss Interest expense - For the three months ended March 31, 2010, investment income was $310,000 compared to $330,000 in the same period of the prior year.The decrease in investment income is due to lower yields on our short term investments. Foreign exchange loss for the quarter was $507,000 compared to $1,035,000 in the same quarter of the prior year.Our main exposure to foreign exchange risk is related to our net monetary assets denominated in Canadian dollars and Argentinean pesos.The foreign exchange loss in the current quarter reflects the weakening of the Argentinean peso against the U.S. dollar, which more than offset the effect of a stronger Canadian dollar against the U.S. dollar. 7 For the three months ended March 31, 2010, interest expense was $3,354,000 compared to $nil in the same period of 2009, which relates to interest and accretion expense on our convertible notes.Interest and accretion expense of $3,175,000 related to our convertible notes during the same period of the prior year was capitalized to construction in progress as Pirquitas was still in the construction phase. Three Months Ended March 31 Gain on sale of marketable securities and other investments Unrealized gain on financial instruments held-for-trading Gain on sale of mineral property and property, plant and equipment - Write down of mineral property - During the three months ended March 31, 2010, we recognized a gain on sale of marketable securities and other investments of $2,374,000 compared to a gain of $1,630,000 in the same period of the prior year.The gain in the current quarter of $2,374,000 was related to gain on sale of marketable securities.Gain of $1,630,000 for the three months ended March 31, 2009 was related to recovery of other investments resulted from retroactive interest payments received on our asset-backed commercial paper investments. Unrealized gain on financial instruments held-for-trading during the quarter was $237,000 compared to $4,000 in the same quarter of the prior year.The unrealized gain is the result of revaluation of the conversion feature on our convertible debenture receivable. We recorded a gain on sale of mineral properties and property, plant and equipment of $13,138,000 during the first quarter of 2010 primarily related to the gain on sale of our 100% interest in Silvertip property in British Columbia, Canada to Silvercorp Metals Inc. (“Silvercorp”).Under the terms of the agreement, Silvercorp paid us total consideration of $14,957,000, including 1,200,000 common shares of Silvercorp, for an after-tax gain of $13,073,000. During the first quarter of 2009, we allowed our mineral rights for La Bandera project in Mexico and Veca project in Peru to lapse resulting in a $377,000 write-down of mineral properties to net loss.No similar write-down of mineral properties was recorded during the first quarter of 2010. Three Months Ended March 31 Current income tax recovery (expense) Future income tax recovery 45 For the three months ended March 31, 2010, we recorded current income tax expense of $840,000 compared to a recovery of $900,000 in the same period of 2009.The current quarter expense relates to export tax imposed by the Argentinean government for our silver concentrate sales during the quarter.During the first quarter of 2009, we finalized our tax filing related to the 2008 sale of the Shafter Silver project, which resulted in a reduction in our original estimate of income tax expense by $900,000. 8 Future income tax recovery during the quarter was $6,072,000 compared to $45,000 in the same quarter of the prior year.During the quarter, we recognized a future income tax recovery of $6,308,000 in relation to reduction of future income tax liability arising from operating losses from Pirquitas mine operations during the quarter.The remaining future income tax recovery (expense) reflects the tax effect on the unrealized gain (loss) on our marketable securities during the respective periods. Selected Quarterly Data 31-Mar 31-Dec 30-Sep 30-Jun 31-Mar 31-Dec 30-Sep 30-Jun Revenue - Loss from mine operations - Earnings (loss) Basic and diluted earnings (loss) per share Cash and cash equivalents Total assets Working capital Long term convertible debt Includes $16,704,000 of loss from mine operations, $2,207,000 non-cash stock based compensation expense, $3,354,000 of interest expense on our convertible notes, offset by $13,138,000 gain on sale of mineral property, $2,374,000 gain on sale of marketable securities and other investments and $6,072,000 of future income tax recovery. Includes $2,523,000 of loss from mine operations, $2,113,000 write-down of other investments, $3,103,000 loss on sale of other investments, $1,549,000 non-cash stock based compensation expense, offset by $3,341,000 future income tax recovery. Includes $1,247,000 non-cash stock based compensation expense offset by $2,932,000 of foreign exchange gain. Includes $1,609,000 non-cash stock based compensation expense, $2,002,000 write-down in convertible debenture receivable, offset by $2,701,000 of foreign exchange gain and $1,753,000 gain on sale of marketable securities. Includes $1,914,000 non-cash stock based compensation expense, $1,035,000 of foreign exchange loss, offset by $1,602,000 recovery of other investments. Includes $3,100,000 foreign exchange loss, $2,165,000 non-cash stock based compensation expense, $4,891,000 mark to market write-down of marketable securities and $1,733,000 of current income tax expense. Includes $18,621,000 after-tax gain on sale of Shafter Silver project, $1,591,000 foreign exchange gain, net of $2,897,000 future income tax expense, $2,600,000 non-cash stock based compensation expense and $888,000 unrealized loss on financial instruments held-for-trading. Includes $2,412,000 in non-cash stock based compensation expense, $1,116,000 foreign exchange loss, and $1,420,000 interest expense on convertible notes. The changes in comparative results of operations on a quarter by quarter basis are primarily the result of fluctuations in the following areas: loss from mine operations, foreign exchange gain (loss), gain (loss) on sale of mineral property and property, plant and equipment, and gain (loss) on sale of marketable securities and other investments. Sale of silver concentrate commenced in December 2009 resulting in revenues for the fourth quarter of 2009 and first quarter of 2010.The related cost of sales was $7,965,000 and $28,235,000, respectively.We sold our Silvertip property during the first quarter for total consideration of $14,957,000 resulting in an after-tax gain of $13,073,000.We also sold marketable securities during the first quarter for proceeds of $2,437,000 resulting in a gain of $2,374,000. 9 FINANCIAL POSITION AND LIQUIDITY At March 31, 2010, we held $102,995,000 (December 31, 2009 - $26,659,000) in cash and cash equivalents and $24,862,000 (2008 - $17,863,000) in marketable securities.Working capital at March31,2010 was $117,441,000 (December31,2009 - $24,515,000). The increase in cash from December 31, 2009 to March 31, 2010 is mainly attributed to: · $108,034,000 raised in public offering; · $6,927,000 proceeds from the sale of the Silvertip project; · $2,437,000 proceeds from sale of marketable securities; net of: · $17,861,000 spent on Pirquitas operations; · $20,327,000 spent at Pirquitas primarily on reducing construction related liabilities and on value added tax; · $4,860,000 spent on mineral properties; and · $5,314,000 spent on general and administration expenses. As we continue to ramp up the production capacity at the Pirquitas mine, we may, from time-to-time, access the equity market or liquidate our non-core assets to finance our operations and advance our project pineline. Summary Cash Flow Information Three Months Ended March 31 Cash used in operating activities Cash generated by financing activities Cash used in investing activities Cash balance, beginning of period Cash balance, end of period Operating Activities Cash flow used in operations increased $12,192,000 from $4,006,000 in the first quarter of 2009 to $16,198,000 in the same quarter of the current year.We incurred a net loss during the quarter of $7,637,000 compared to $2,598,000 in the first quarter of 2009.The current quarter is reflective of our first quarter of production as well as higher administration and corporate costs due to resignation of Chief Executive Officer, related recruiting costs and bonus for officers and employees during the quarter. Financing Activities Three Months Ended March 31 Shares issued for cash Share issue costs Cash generated by financing activities 10 During the first quarter of 2010, a total of $108,357,000 was raised through financing activities as compared to $93,754,000 in the same quarter of the prior year. In February 2010, we closed a public share offering of 6,729,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $114,389,000.After deducting underwriting fees and estimated offering expenses of $6,355,000, net proceeds were approximately $108,034,000. During the first quarter of 2009, we closed a public share offering of 5,826,000 common shares at a price of $17.00 per share, for aggregate gross proceeds of $99,037,000. After deducting underwriting fees and estimated offering expenses of $5,648,000, net proceeds were $93,389,000.Net proceeds from the offerings have been, and will continue to be, used to fund the development of our mineral properties, for working capital requirements, to repay indebtedness outstanding and for other general corporate purposes. During the quarter, a total of 29,766 (2009 – 28,000) shares were issued on the exercise of stock options for total proceeds received of $323,000 (2009 - $365,000). Investing Activities We spent $4,860,000 (2009 - $4,766,000) for exploration and $16,381,000 (2009 - $44,802,000) for development, construction and mining equipment at Pirquitas during the quarter. During the quarter, we incurred $57,000 (2009 - $35,501,000) of capital expenditures at the Pirquitas mine in Argentina.As construction of the mine was completed in December 2009, we do not anticipate any significant capital expenditure at Pirquitas other than sustaining capital expenditures.The majority of the $16,381,000 spent for property, plant and equipment during the quarter were directed at reducing construction related liabilities. During the quarter, we incurred $3,946,000 (2009 - $4,470,000) in value added tax (“VAT”) primarily in Argentina related to the Pirquitas project.At the end of the first quarter, we submitted our first application of approximately $41 million to the fiscal authority to begin the process of recovering our VAT receivable.As we continue to export our concentrates to market, additional VAT applications will be submitted on an ongoing basis to recover the remaining balance of VAT receivable. A summary of the exploration expenditures by mineral property follows: Three Months Ended March 31 Bowdens 63 41 Brucejack - Candelaria 47 63 Challacollo 85 76 Diablillos Pitarrilla San Luis Snowfield 76 Veta Colorada 68 32 Other Change in non-cash working capital The above table reflects cash expenditures incurred by property.It does not include non-cash charges. 11 In February 2010, we completed the sale of our 100% interest in Silvertip property located in British Columbia, Canada to Silvercorp Metals Inc. (“Silvercorp”).Under the terms of the agreement, Silvercorp paid us total consideration of $14,957,000, including 1,200,000 common shares of Silvercorp.The sale resulted in an after-tax gain of $13,073,000. FINANCIAL INSTRUMENTS Our activities expose us to a variety of financial risks, including credit risk, liquidity risk and market risk.From time to time, we may use foreign exchange contracts, commodity price contracts and interest rate swaps to manage exposure to fluctuations in foreign exchange, metal prices and interest rates.We do not have a practice of trading derivatives.In the past, our use of derivatives was limited to specific programs to manage fluctuations in foreign exchange risk, which are subject to the oversight of the Board of Directors. Credit Risk Credit risk arises from the non-performance by counterparties of contractual financial obligations.Our credit risk arises primarily with respect to our cash and cash equivalents, accounts receivable, convertible debenture receivable and value added tax recoverable.We have established internal policies to mitigate our exposure to credit risk, including limiting the concentration of credit risk, ensuring a minimum credit worthiness of customers and monitoring liquidity of available funds.We manage our credit risk on cash and cash equivalents by investing only in government obligations and the credit risk associated with these investments is considered to be low. During the three months ended March 31, 2010, we sold all of our concentrate production to one customer.Our customer is a large international organization and our credit risk associated with trade receivables is considered to be low.We have not experienced any bad debts with this customer. Argentinean law states that valued added tax (“VAT”) paid is recoverable once the company reaches the production stage.We commenced production at our Pirquitas property on December 1, 2009 and as a result, we are in the process of applying to the Argentinean government to recover our VAT. Our maximum exposure to credit risk at March 31, 2010 is as follows: $ $ Cash and cash equivalents Accounts receivable Convertible debenture receivable Value added tax recoverable Liquidity Risk Liquidity risk is the risk that we will encounter difficulty in meeting obligations associated with financial liabilities.We have in place a planning and budgeting process to assist in determining the funds required to support our normal operating requirements on an ongoing basis as well as our expansion plans.We manage liquidity risk by ensuring sufficient resources are available to meet short-term business requirements, taking into account our anticipated cash flows from operations and our cash and cash equivalent balances. 12 We ensure that there is sufficient capital to meet our long-term obligations by continuously monitoring and reviewing actual and forecasted cash flows, and match the maturity profile of financial assets to development, capital and operating needs.If necessary, we may raise funds through the issuance of debt, equity, or monetization of non-core assets.We believe our sources will be sufficient to cover our short-term and long-term cash requirements. Contractual obligations We enter into contracts that give rise to commitments for future minimum payments in the normal course of business.The following table summarizes the remaining undiscounted contractual maturities of our financial liabilities and operating and capital commitments at March 31: Less than Over 5 1 year 1 to 3 years 4 to 5 years years Total $ Accounts payable and accrued liabilities - - - Asset retirement obligations 341 2,486 2,404 19,135 24,366 Long-term convertible note repayments * - - - Interest on convertible notes * - - Capital expenditure commitments - Minimum rental and lease payments - * Convertible notes are due in 2028 but are expected to be repaid in 2013.The notes bear an interest rate of 4.5% per annum and are convertible into common shares at a fixed conversion rate upon specified events. Our capital expenditure commitments relate to contracts entered into in the normal course of business for ongoing mining operations at our Pirquitas mine. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet financing arrangements. Market Risk i) Foreign Exchange Risk We operate projects in seven different countries and therefore, foreign exchange risk exposures arise from transactions denominated in foreign currencies.Our foreign exchange risk arises primarily with respect to the Canadian dollar and Argentine peso. 13 As at March 31, our exposure to foreign exchange risk denominated in U.S. dollar is as follows: March 31, 2010 Cash and cash equivalents and restricted cash Convertible debenture Value added tax recoverable Accounts payable and accrued liabilities $
